PER CURIAM:
In May 1996, following a jury trial, Elizabeth Anne Cohen, a member of the Bar of this court, was convicted in the Superior Court of New Jersey of theft by deception and theft by failure to make the required disposition of property received. Ms. Cohen was sentenced to incarceration for five years and ordered to make restitution of $ 380,456.93. On July 10, 1998, the Supreme Court of New Jersey disbarred Ms. Cohen.
On October 15, 1998, this court suspended Ms. Cohen from practice and referred the matter to the Board on Professional Responsibility. In a Report and Recommendation dated March 17, 1999, the Board concluded that Ms. Cohen has been convicted of crimes involving moral turpitude. See In re Hopmayer, 602 A.2d 655, 657 (D.C.1992); In re Youmans, 617 A.2d 534, 535 (D.C.1993). The Board therefore recommended that Ms. Cohen be disbarred.
Neither Ms. Cohen nor the Bar Counsel has filed any exception to the Board’s recommendation.1 Where, as here, the crimes of which an attorney has been convicted involve moral turpitude, the appropriate remedy is disbarment. See D.C.Code § 11-2503(a) (1995); In re Colson, 412 A.2d 1160, 1164 (D.C.1979) (en banc). Accordingly, Elizabeth Anne Cohen is hereby disbarred.
So ordered.2

. On October 26, 1998, in a letter to the clerk of this court, Ms. Cohen stated, inter alia, that "I have not practiced law in the District of Columbia. I do not intend to practice law in the District of Columbia in the future.”


. Ms. Cohen’s attention is directed to the requirements of D.C. Bar R. XI, § 14(g).